DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 4/02/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 4/02/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “determining a parameter indicative of relative spacing between the plurality of speed sensors by applying a statistical algorithm to the readings, the parameter being associated with a second precision level higher than the first precision level; comparing the parameter to reference parameters associated with the plurality of configurations to identify an actual speed sensor configuration from amongst the plurality of configurations; and calibrating the engine based on the actual speed sensor configuration,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “determining a parameter indicative of relative spacing between the plurality of speed sensors by applying a statistical algorithm to the readings, the parameter being associated with a second precision level higher than the first precision level; comparing the parameter to reference parameters associated with the plurality of configurations to identify an actual speed sensor configuration from amongst the plurality of configurations; and calibrating the engine based on the actual speed sensor configuration,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-10 and 12-20 are allowed due to dependency on one of claims 1 and 11.
The closest known prior art is considered to be Day et al. US 20150198627, which teaches a method for calibrating an engine having a rotating shaft, the method comprising: obtaining, over a plurality of rotations of the shaft, readings from a plurality of speed sensors provided in one of a plurality of configurations about the shaft, the readings indicative of the passage of position markers and associated with a first precision level (see Figs. 2 and 4-8 and descriptions therefor).  However, there is nothing in Day that teaches the remainder of claim 1, as noted above, and the prior art does not teach that solution.
Another close reference is O’neil et al. US 20150096371, which has teachings for determining the location of multiple speed sensors (see Figs. 1-3 and [29-30]).  However, O’neil is at least as deficient as Day.
A few other references have been cited to note the state of the relevant prior art, but nothing is considered to be particularly noteworthy beyond what is already taught by Day and O’neil as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746